In an action, inter alia, to remove the manager of certain limited partnerships, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated May 2, 2002, as denied their motion, inter alia, for summary judgment on the 11th cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
After the plaintiffs made out their prima facie case for summary judgment on the 11th cause of action, the respondents raised a triable issue of fact and demonstrated their need for further discovery from the plaintiffs. Accordingly, denial of the plaintiffs’ motion was proper (see CPLR 3212 [b], [f]; Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Morris v Hochman, 296 AD2d 481 [2002]).
In light of this determination, we need not reach the parties’ remaining contentions. Altman, J.P., Florio, H. Miller and Adams, JJ., concur.